DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12, 14-17, 21-29, 31-44 were previously pending, claims 21-28 withdrawn, and claims 12, 14-17, 29, and 31-44 were subject to a non-final rejection dated October 27, 2021. In the Response submitted on January 27, 2022, claims 12 and 35 were amended. Therefore, claims 12, 14-17, 21-29, and 31-44 are currently pending, claims 21-28 are withdrawn, and claims 12, 14-17, 29, and 31-44 are currently rejected in the final rejection below.
 
Response to Arguments
Applicant’s arguments filed on page 14 of the Response concerning the previous rejection of the claims under 35 U.S.C. 112 (a) have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the previous rejections. 

Applicant’s arguments filed on pages 14-21 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 103 have been fully considered and are found persuasive. 

Applicant’s arguments filed on pages 21-23 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 101 have been fully considered but are not found persuasive.
On Pages 21-22 of the Response in discussing Step 2A, Prong One, Applicant states “…it’s claimed ‘[a] computer system [and method] for determining dwelling energy consumption using appliance data amongst a plurality of online users’ clearly does not fall within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas…’ and notes “determining energy consumption by appliances using electronic sensor data clearly do not fall within the scope of the human activity grouping’s”. 
Examiner respectfully disagrees and notes the claims recite a certain method of organizing human activity, e.g., managing personal behavior or interactions between people (social activities or following rules or instructions); and that the mere recitation of the appliance sensors does not take the claim out of the grouping of a certain method of organization human activity. Examiner suggests Applicant review  MPEP 2106.04(a)(2)(II)(C) discussing an example of a claim reciting following rules or instructions - In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011. Thus Applicant’s “computer system [and method] for determining dwelling energy consumption using appliance sensor data amongst a plurality of online users” falls under the Certain 
On Page 22 of the Response, Applicant further states “[t]he claims are tied to the practical application of online gameplay through the electronic capturing and analyzing of data to determine energy consumption through the unique determination that energy consumption of the appliances in the first and second dwellings is ‘dependent upon operating times for the one or more appliances in the first [and second] dwelling and the determined age of the one or more appliances in the first [and second] dwelling’…the claims include ‘additional elements that are sufficient to amount to significantly more.’”
Examiner respectfully disagrees and notes the above limitations merely recite the abstract idea of the gameplay, and that the energy consumption being dependent on operating times and determined age of the appliances further narrows the gameplay abstract idea. Examiner further notes that the recitation of the appliance sensors does no more than generally link the use of the judicial exception to a particular technological environment or field of use (appliances/sensors) (See MPEP 2106.05(h)).
Furthermore, on Page 23 of the Response, Applicant states “…these unconventional, technical features have not been ‘proven by clear and convincing evidence’, Berkheimer Memo at page 12, as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence.”
Examiner respectfully disagrees and notes, during the Step 2A, Prong Two analysis (for example) in claim 12 (Para. 19 of the previous Non-Final Rejection), Examiner noted the storing the collected data and aggregated the collected stored data Berkheimer Memo’s evidentiary requirements. Then, during the Step 2B analysis for claim 12 (Para. 23 of the previous Non-Final Rejection) Examiner explicitly stated “first/second computing device coupled to the first/second plurality of network coupled appliance sensors are recited at a high-level of generality and perform generic computer functions (i.e., (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.; (b) performing repetitive calculations, Flook; Bancorp Services; and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-55 and 56 of Applicant’s PG Publication discussing computer 103 for capturing data from sensors 102, at a high-level of generality.”  
That is, Examiner (i) made a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); and (ii) cited to a relevant portion of the specification that demonstrates the well-understood, routine, conventional nature of the additional element(s). Therefore, it’s unclear why Applicant alleges that “no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12, 14-17, 29, 31-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 12, 14-17, 29, and 31-34 are directed to a system (i.e., a machine); and claims 35-44 are directed to a method (i.e., a process). Therefore, all the claims fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 12 recites a series of steps/functions of: determining dwelling energy consumption using appliance data amongst a plurality of users; storing  data collected from appliances in a first dwelling for a predetermined time period and aggregating the collected stored appliance data and encrypting the aggregated data and transmitting the encrypted data; storing data collected from appliances in a second dwelling for a predetermined time period and aggregating the collected stored appliance data and encrypting the aggregated data and transmitting the encrypted data; receiving the appliance data, providing a gameplay scenario to a plurality of users by: determining age of one or more appliances and energy consumption associated with a first dwelling for a prescribed period of time through analysis of sensor data relating to appliance energy consumption in the first dwelling wherein the determined energy consumption is in part dependent upon operating times for the one or more appliances in the first dwelling the  determined age of the one or more appliances in the first dwelling; determining age of one or more appliances and energy consumption associated with at least one other second dwelling for the prescribed period of time through analysis of sensor data from the second plurality of sensors relating to appliance energy consumption in the 
The claim as a whole recite a method of organizing human activity. The above recited limitations – (under broadest reasonable interpretation) recite an abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or interactions between people (social activities or following rules or instructions). The mere recitation of generic computer components ((i) a computer server processor coupled to a network; (ii) a network connection; and (iii) online users) and elements recited a high level of generality ((iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, and (vi) including a communication component), does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 12 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a computer server processor coupled to a network (for receiving sensor data); (ii) a network connection; and (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, and including (vi) a communication component (configured to encrypt the aggregated data). 
The additional elements of (i) a computer server processor coupled to a network (for receiving aggregated sensor data); (ii) a network connection; and (iii) online users, are recited at a high-level of generality (See Para. 41 of Applicant’s PG Publication discussing (i) network computing device 200, for example insurance server 106 – as one of the nodes shown in network 100;  Paras. 31-32 discussing (ii) the network and how it’s connected to a collection of nodes; and Para. 81 discussing (iii) users who can experience the competition through a computing device), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional elements of (iv) a first/second plurality of network coupled appliance sensors (i.e., providing appliance data that is sensor data) are recited at a high-level of generality (See Paras. 53-55, and 58-60, discussing appliance sensor 102 in a networked environment), such that when viewed as whole/ordered combination, they do no more than generally link the use of the judicial exception to a particular technological environment or field of use (appliances/sensors) (See MPEP 2106.05(h)). 
The additional elements of (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, are recited at a high-level of generality (See Paras. 53-55 and 56 discussing computer 103 for capturing data from See MPEP 2106.05(f)). Additionally, the first/second computing devices’ functions of storing the collected data for a predetermined time period, and aggregating the collected stored data, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). 
The additional elements of (v) a communication component (included in the first/second computing device and configured to encrypt the aggregated data), are recited at a high-level of generality (See Paras. 63-65 discussing computer communication component 324 provided and utilized to communicate recorded information from computing device 103 to an external location, such as computer server 106, and encrypting data that it communicates), such that when viewed as whole/ordered combination, they do no more than amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Furthermore, the communication components’ functions of encrypting the aggregated data for the first/second plurality of network coupled appliance sensors, and transmitting the encrypted sensor data for the first/second plurality of network coupled appliance sensors over a network connection, when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (data encryption) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the additional elements of (v) first/second computing device coupled to the first/second plurality of network coupled appliance sensors, functions of storing the collected data for a predetermined time period, and aggregating the collected stored data, when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) first/second computing device coupled to the first/second plurality of network coupled appliance sensors are recited at a high-level of generality and perform generic computer functions (i.e., (a) receiving or transmitting data over a network, e.g., using the Internet to Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.; (b) performing repetitive calculations, Flook; Bancorp Services; and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-55 and 56 of Applicant’s PG Publication discussing computer 103 for capturing data from sensors 102, at a high-level of generality. 
Therefore, the additional elements of: (i) a computer server processor coupled to a network (for receiving the aggregated encrypted sensor data); (ii) a network connection; and (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); (v) a first/second computing device coupled to the first/second plurality of network coupled appliance sensors, and including (vi) a communication component (for encrypting sensor data), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 14-17, 29, 31-32 and 34 recite details of: determining a monetary cost associated with the determined energy consumption associated with the first and second dwellings (claim 14);  a user of the first dwelling challenging a user of the second dwelling (claim 15); determining an optimal dwelling by identifying a dwelling from the first and second dwellings having a greats reduction in in energy consumption (claim 16); providing an incentive to a user of the determined optimal dwelling (claim 17); determining 
Claim 33 further recites the additional element of integrating the gameplay scenario in “an online social media application” (accessed by users associated with the first and second dwellings) – which is recited at a high level of generality, and does no more than generally linking the use of the abstract idea to a particular technological environment or field of use (online social media) (See MPEP 2106.05(h)). Similar to claim 12, this recitation (when viewed as an ordered combination) does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 33 is ineligible.

Step 2A, Prong One
Independent claim 35 recites a series of steps of determining dwelling energy consumption using appliance data, comprising: capturing energy data from appliances in a first/second dwelling; storing data collected from appliances in the first/second dwelling for a predetermined time period; aggregating the collected stored data from the first/second dwelling; encrypting the aggregated data; transmitting the aggregated data from the first/second dwelling; receiving the aggregated data and providing a gameplay scenario to a plurality of users by: determining age of  one or more appliances and energy consumption associated with the first dwelling for a prescribed period of time through analysis of sensor data relating to appliance energy consumption in the first dwelling wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the first dwelling and the determined age of the one or more appliances in the first dwelling; determining age of one or more appliances and energy consumption associated with at least one other second dwelling for the prescribed period of time through analysis of sensor data from the second plurality of sensors relating to appliance energy consumption in the second dwelling wherein the determined energy consumption is in part dependent upon operating times for one or more appliances in the second dwelling and the determined age of the one or more appliances in the second dwelling; comparing the determined energy consumption of the first and second dwellings; and determining an optimal dwelling based upon said comparison of the first and second dwellings in the gameplay scenario.
The claim as a whole recite a method of organizing human activity. The above recited limitations – (under broadest reasonable interpretation) recite an abstract idea of online users) and elements recited a high level of generality ((iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device), does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 35 as a whole amounts to: (i) “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a computer server processor coupled to a network; (ii) a network connection; (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device.
The additional elements of (i) a computer server processor coupled to a network (for receiving aggregated encrypted sensor data); (ii) a network connection; and (iii) online users, are recited at a high-level of generality (See Para. 41 of Applicant’s PG Publication discussing (i) network computing device 200, for example insurance server 106 – as one of the nodes shown in network 100;  Paras. 31-32 discussing (ii) the network and how it’s connected to a collection of nodes; and Para. 81 discussing (iii) users who can experience the competition through a computing device), such that, when viewed as whole/ordered See MPEP 2106.05(f)).
The additional elements of (iv) a first/second plurality of network coupled appliance sensors (i.e., providing appliance data that is sensor data, and for capturing the energy data from appliances in the first/second dwelling) are recited at a high-level of generality (See Paras. 53-55, and 58-60, discussing appliance sensor 102 in a networked environment), such that when viewed as whole/ordered combination, they do no more than generally link the use of the judicial exception to a particular technological environment or field of use (appliances/sensors) (See MPEP 2106.05(h)). 
The additional elements of (v) a first/second computing device (for encrypting the aggregated sensor data), are recited at a high-level of generality (See Paras. 53-55, 56, 63 and 65 discussing computer 103 for capturing data from sensors 102, and a communication component (which is part of or used by the computer 103) for encrypting data that it communicates), such that when viewed as whole/ordered combination, they do no more than amount to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Furthermore, the first/second computing devices’ functions of storing the collected data for a predetermined time period, aggregating the collected stored data, and transmitting the encrypted data when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). Additionally, the first/second computing devices’ functions of encrypting the aggregated data, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (data encryption) (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the additional elements of (v) the first/second computing devices’ functions of storing the collected data for a predetermined time period, aggregating the collected stored data, and transmitting the encrypted data when viewed as whole/ordered combination, amount to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). The (v) first/second computing device are recited at a high-level of generality and perform generic computer functions Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.; (b) performing repetitive calculations, Flook; Bancorp Services; and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 53-55 and 56 of Applicant’s PG Publication discussing computer 103 for capturing data from sensors 102, at a high-level of generality. 
Therefore, the additional elements of: (i) a computer server processor coupled to a network; (ii) a network connection; (iii) online users; (iv) a first/second plurality of network coupled appliance sensors (i.e., appliance data that is sensor data); and (v) a first/second computing device (for encrypting aggregated sensor data), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 36-42 and 44 recite details of: determining a monetary cost associated with the determined energy consumption associated with the first and second dwellings (claim 36);  a user of the first dwelling challenging a user of the second dwelling (claim 37); determining an optimal dwelling by identifying a dwelling from the first and second dwellings having a greats reduction in in energy consumption (claim 38); providing an incentive to a user of the determined optimal dwelling (claim 39); determining repair history of the appliances in the first dwelling/the second dwelling (claim 40); 
Claim 43 further recites the additional element of integrating the gameplay scenario in “an online social media application” (accessed by users associated with the first and second dwellings) – which is recited at a high level of generality, and does no more than generally linking the use of the abstract idea to a particular technological environment or field of use (online social media) (See MPEP 2106.05(h)). Similar to claim 35, this recitation (when viewed as an ordered combination) does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 43 is ineligible.


Prior Art
Examiner notes the claims are allowable over the prior art, but rejected under 35 U.S.C. 101, as noted above. 
Examiner knows of no art which teaches or suggest, alone or in combination with other art the independent claims in their entirety.
Previously cited U.S. Patent Application Publication No. 2015/0268281 to Haghighat-Kashani (hereinafter “Haghighat”) teaches a gamified process to help people understand where their energy use is going, by sensors morning the electricity usage of devices to which they are connected. A user can then be presented with their ranking in the community in terms of how efficient their baseload is. 
Previously cited U.S. Patent Application Publication No. 2011/0153104 to Drake et al. (hereinafter “Drake”) teaches that the associated power consumption amount  us determined using a table of power load values pre-loaded into the memory of the appliance and the amount of time the respective load was in the “ON” state.
Previously cited U.S. Patent No. 10,430,887 to Parker et al. (hereinafter “Parker”) teaches using received sensor data to determine the age of a home device.
Previously cited U.S. Patent Application No. 2016/0147205 to Kaufman (hereinafter “Kaufman”) teaches that as a motor drive ages, the amount of energy usage may gradually increase. Therefore, since the energy usage baseline may be determined by averaging previous energy usage, the energy usage baseline may also gradually increase.
Previously cited U.S. Patent Application Publication No. 2014/0309849 to Ricci (hereinafter “Ricci”) 
Previously cited U.S. Patent Application Publication No. 2013/0231872 to Cercueil et al. (hereinafter “Cercueil”) teaches monitoring the ageing of an electric equipment unit. 
Haghighat, Drake, Parker, Kafuman, Ricci, or Cercueil, alone or in combination do not teach the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571) 270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628